     Case 3:19-cv-02476-DMS-DEB Document 36 Filed 10/08/20 PageID.474 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7
 8                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF CALIFORNIA
 9

10    YUKI MATSUDA,                             Case No. 3:19-CV-2476-DMS-DEB
11               Plaintiff,                     ORDER
12      vs.
                                                Hon. Dana M. Sabraw
13    HIROKI KOGA, an individual;
      OISHII FARM CORPORATION, a                Courtroom: 13A (13 Floor)
14    Delaware Corporation; and DOES 1
      through 50,
15               Defendants.
16

17
                                           ORDER
18
                Pursuant to F.R.CIV.P.41(a)(1), this entire action is hereby ordered
19
       dismissed with prejudice, each party to bear their own attorneys’ fees and
20
       costs.
21
     Dated: October 8, 2020
22

23

24

25

26
27

28


                                                    1
